DISMISS and Opinion Filed February 3, 2022




                                      S  In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-21-00677-CV

                       TOMMY LEE JERNIGAN, Appellant
                                    V.
                         MARIA E. ALVAREZ, Appellee

                 On Appeal from the County Court at Law No. 2
                             Dallas County, Texas
                     Trial Court Cause No. CC-21-02636-B

                         MEMORANDUM OPINION
                 Before Justices Pedersen, III, Goldstein, and Smith
                              Opinion by Justice Smith
       Appellant’s brief in this case is overdue. By postcard dated January 7, 2022,

we notified appellant the time for filing his brief had expired. We directed appellant

to file a brief and an extension motion within ten days. We cautioned appellant that

failure to file his brief by that time might result in the dismissal of this appeal without

further notice. To date, appellant has not filed a brief, filed an extension motion, nor

otherwise corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).



                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE

210677F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

TOMMY LEE JERNIGAN,                          On Appeal from the County Court at
Appellant                                    Law No. 2, Dallas County, Texas
                                             Trial Court Cause No. CC-21-02636-
No. 05-21-00677-CV          V.               B.
                                             Opinion delivered by Justice Smith.
MARIA E. ALVAREZ, Appellee                   Justices Pedersen, III and Goldstein
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered February 3, 2022




                                       –3–